IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-11057
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TAMMY JO MAYO,

                                           Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:97-CR-56-A-3
                         - - - - - - - - - -
                            April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Tammy Jo Mayo appeals from her judgment of conviction and

sentence.   She argues that the district court erred by

attributing to her 19 pounds of methamphetamine and that a

comment by the district court at the sentencing hearing

constituted a threat that chilled her defense.    We have reviewed

the record and find no reversible error.    Affidavits and

testimony by Mayo’s coconspirators support the district court’s

decision to attribute to her 19 pounds of methamphetamine.        See

United States v. Maseratti, 1 F.3d 330, 340 (5th Cir. 1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-11057
                                -2-

Further, the district court’s comment at the sentencing hearing

was a correct statement of the law and did not constitute a

threat.   See U.S.S.G. § 3E1.1, comment. (n.1(a)).   Accordingly,

the judgment of the district court is AFFIRMED.